Title: To James Madison from Nathaniel Irwin, 7 January 1802
From: Irwin, Nathaniel
To: Madison, James


Dear Sir
Bucks County Jany: 7th. 1802.
I thank you for your friendly letter; & for the candid exposition it contains of my son’s hopes. The promise made in his favour, was certainly “understood to be absolute,” by the Gentleman to whom it was made, & repeated, at an interval of several Months: a Gentleman who was incapable of being deceived himself; or deceiving me. Not the shadow of blame, however, can attach to the Secretary at war. He spoke as he thought, & as the existing circumstances warranted. He knew there were vacancies in the Artillery corps. He allotted one of them to my son. He had no idea that our small military establishment would be further reduced. Nor did any of us conceive what great things Jefferson & Co. were providing for us, till his Message charmed his friends, dazled & confounded his enemies. Amen! Let the military establishment be reduced, tho’ my son remain a ploughman or a Schoolmaster. Let the wise measures & reduced expences of the present administration, serve instead of a thousand arguments, to prove the folly & extravagance of the past. Let an Administration which needs such support, shore itself up by patronage & favouritism. But Let Jefferson reign in the hearts of the people. Let him extend blessings to all & make it the interest of all to support his government.
If, my Dear Sir, a single corps of the military is reduced, I see plainly that my son can have no hopes from the war-office. For the officers who will be thus deranged, will be entitled to a preference to any vacancy in the remaining troops. I write, therefore, to express my acquiescence in what you hinted, as plainly as you properly could, at the time of writing. At the same [time] I would beg leave to say, that if the present Military establishment is continued, I shall consider Gen. Dearborn’s promise as sacred. By advice of Gen. Muhlenberg, & encour[a]gement derived from Washington, my son held himself detached from any permanent business, from April last, till this day. He had been [on] a voyage to Batavia: had a chance of going again in the same Vessel last summer: but declined, for the reasons suggested. In consequence of your letter, he this day commences teaching an english School, for one quarter. Should he be disappointed of the expected place, parhaps a humbler station may be tendered him, in the Military line, or public offices. Your attention to this subject, my honoured friend, when more important business does not call, will be gratefully acknowledged by your old friend & humble servant
Nathl Irwin.
P. S. Are Cadets admissable in our army? If so, perhaps the place would be worth accepting. I hope this letter will not give you the trouble of an ansr.
N. I.
 

   RC (ViU). Docketed by JM.


   Letter not found. Pennsylvania minister and former Princetonian Irwin had written to JM on 31 Mar. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:60–62) and 11 Nov. 1801.


   On 7 Apr. 1802 Jefferson nominated Henry Irwin as an ensign in the First Infantry Regiment, but the Senate did not act on the nomination (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:418; Nathaniel Irwin to JM, 1 Oct. 1802 [DLC]).

